DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the hammer sleeve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190352994 to Giroux.
claim 1, Giroux discloses a downhole apparatus comprising: a casing string 120; a frangible disk 520/620 positioned in the casing; a flow barrier 900 connected in the casing string and spaced downwardly from the frangible disk, wherein the frangible disk and flow barrier define a buoyancy chamber 150; a sliding sleeve 540/640 spaced from the frangible disk and movable from a first to a second position in the casing to impact and shatter the frangible disk into a plurality of pieces that will pass downwardly in the casing (figs. 1, 6, and 7; paragraphs 0029, 0032, and 0041-0050).
Regarding claim 2, the apparatus of claim 1, wherein the sliding sleeve impacts and shatters the frangible disk prior to reaching the second position (in figs. 6-7, the second position would be when the end of the sleeve reaches shoulder 514/614, and the end of the sleeve clearly impacts the disk before it reaches this position).
Regarding claim 3, the apparatus of claim 1, the sliding sleeve and an inner surface of the casing string defining an air chamber 545/645 therebetween, further comprising a piston ring (at the enlarged portion where pins 541/641 reside) extending radially outwardly from an outer surface of the sliding sleeve into the air chamber and sealingly engaging the inner surface of the casing with seals 543/643 (figs. 6-7).
Regarding claim 4, the apparatus of claim 1, wherein the frangible disk is mounted in a groove defined in the casing above shoulders 514/614, and the sliding sleeve covers the groove in the second position when the end of the sleeve lands on the shoulders (figs. 6-7).
Regarding claim 5, the apparatus of claim 3, further comprising a fluid passage 515 communicated with the air chamber defined between the sliding sleeve and the casing string, wherein fluid passing through the fluid passage will move the piston ring and the sliding sleeve into the second position (figs. 6-7; paragraph 0048).
claim 13, Giroux discloses a method of placing casing 120 in a wellbore comprising: 10WO 2020/117229PCT/US2018/064051creating a buoyancy chamber 150 in the casing; lowering the casing into the wellbore; shattering an upper barrier 520/620 of the buoyancy chamber into a plurality of fragments; displacing the plurality of fragments downwardly in the casing (figs. 1, 6, and 7; paragraphs 0029, 0032, and 0041-0050).
Regarding claim 14, the method of claim 13, the shattering step comprising impacting the upper barrier with a sliding hammer sleeve 540/640 in the casing (figs. 6-7).
Regarding claim 15, the method of claim 14 further comprising: releasably connecting the hammer sleeve to the casing prior to the lowering step via shear pins 541/641; and moving the hammer sleeve from a first to a second position in the wellbore, wherein the hammer sleeve impacts the upper barrier prior to reaching the second position (in figs. 6-7, the second position would be when the end of the sleeve reaches shoulder 514/614, and the end of the sleeve clearly impacts the disk before it reaches this position).
Regarding claim 16, the method of claim 15, the moving step comprising increasing the hydraulic pressure in the casing above the upper barrier to release the hammer sleeve from the casing (paragraphs 0045 and 0050).
Regarding claim 17, the method of claim 13 further comprising: connecting a hammer sleeve 540/640 in the casing above the upper barrier; detaching the hammer sleeve after the casing has been lowered into the well; and impacting the upper barrier with the hammer sleeve (paragraphs 0045 and 0050).
Regarding claim 18, the method of claim 17, the detaching step comprising increasing the pressure in the casing above the hammer sleeve to a predetermined pressure required to detach the hammer sleeve (paragraphs 0045 and 0050).
claim 19, the method of claim 17 comprising covering a mounting location 514/614 of the upper barrier with the sliding hammer sleeve after impacting the upper barrier (in figs. 6-7, the second position would be when the end of the sleeve reaches shoulder mounts 514/614, and the end of the sleeve clearly covers this location).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux in view of US 7533727 to Barton et al.
Regarding claim 6, Giroux teaches the sliding sleeve from claim 3 above, but does not specifically teach that there is a rupture disk positioned in a port in a wall of the sliding sleeve, where the port communicates fluid to the air chamber to move the sliding sleeve to the second position when a burst pressure is applied to the rupture disk.
36 that is used to break open a plug in a similar manner to that of Giroux.  It is further taught that there is a rupture disk 96 positioned in a port 94 in a wall of the sliding sleeve, where the port communicates fluid to the air chamber to move the sliding sleeve to the second position when a burst pressure is applied to the rupture disk (figs. 2-3; col. 8, line 62 through col. 9, line 8).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the sliding sleeve of Giroux to include a rupture disk in the wall and a chamber 84 as taught by Barton.  Such a modification would have created a movable sliding sleeve that is controllable based on the rupture disk selected (col. 5, lines 9-20 of Barton). 
Regarding claim 7, Giroux teaches a downhole apparatus comprising a casing string 120; 9WO 2020/117229PCT/US2018/064051 first and second spaced-apart flow barriers defining a buoyancy chamber 150 in the casing string; a sliding sleeve 540/640 having upper and lower ends disposed in the casing string, the sliding sleeve movable from a first to a second position in the casing; and the first flow barrier comprising a frangible barrier 520/620, wherein the lower end of the sliding sleeve is configured to shatter the first flow barrier into a plurality of fragments when the sliding sleeve moves from the first to the second position (figs. 1, 6, and 7; paragraphs 0029, 0032, and 0041-0050).
However, Giroux fails to teach or suggest that the lower end of the sliding sleeve comprises a slanted lower end terminating in a sharp end.
Barton teaches a sliding sleeve 36 that is used to break open a plug in a similar manner to that of Giroux.  It is further taught that the lower end of the sliding sleeve comprises a slanted lower end terminating in a sharp end 42 (figs. 2-3; col. 7, lines 11-23).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the sliding sleeve of Giroux to include a slanted lower end terminating in a sharp end 42 as taught by 
Regarding claim 8, Giroux is modified by Barton for the same reasons and rationale from claim 6 above, thus, the downhole apparatus of claim 7 further comprises a rupture disk 96 positioned in a port 94 in a wall of the sliding sleeve, the sliding sleeve and the casing defining an annular air chamber 84 therebetween, wherein the port communicates fluid from a central flow passage of the casing into the annular air chamber when the rupture disk ruptures and wherein the fluid moves the sliding sleeve from the first to the second position (figs. 2-3; col. 8, line 62 through col. 9, line 8 of Barton).
Regarding claim 9, the downhole apparatus of claim 8 further comprising a piston ring fixedly disposed about the sliding sleeve, wherein fluid communicated through the port moves the piston ring in the air chamber (Giroux teaches the piston ring is at the enlarged portion where pins 541/641 reside; Barton also teaches a piston ring 82).
Regarding claim 10, Giroux is modified by Barton for the same reasons and rationale from claim 6 above, thus, the downhole apparatus of claim 7, further comprising, a connector 641 releasably connecting the sliding sleeve to the casing string (fig. 6 of Giroux); a piston ring connected to and extending radially outwardly from the sliding sleeve into an air chamber defined by the sliding sleeve and the casing (Giroux teaches the piston ring is at the enlarged portion where pins 541/641 reside; Barton also teaches a piston ring 82); and a fluid passage 94 (fig. 2 of Barton) for communicating fluid from a central flow path of the casing into the air chamber, wherein fluid communicated into the air chamber through the fluid passage will move figs. 2-3; col. 8, line 62 through col. 9, line 8 of Barton).
Regarding claim 11, the downhole apparatus of claim 10, the fluid passage comprising an annular space 84 defined by the sliding sleeve and the casing (fig. 2 of Barton).
Regarding claim 12, the downhole apparatus of claim 7, wherein the first barrier is mounted in a groove defined in the casing above shoulders 514/614, and the sliding sleeve covers the groove in the second position when the end of the sleeve lands on the shoulders (figs. 6-7 of Giroux).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux in view of US RE39209 to Barton (hereafter Barton 2).
Giroux teaches the method and hammer sleeve from claim 13 above, but fails to teach or suggest that the method further comprises displacing well tools into the casing through the sleeve.
Barton 2 teaches a sliding sleeve 36 that is used to break open a plug in a similar manner to that of Giroux.  It is further taught that well tools are displaced into the casing through the sleeve after opening the plug/barrier 56 (figs. 2-3; col. 5, lines 10-22).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the method of Giroux to include displacing tools through the sleeve as taught by Barton.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such an action was well-known to those of ordinary skill and does not require a profile sub or any actuation device prior to the tools being displaced, as taught by Barton.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674